Case: 17-41173      Document: 00514494283        Page: 1     Date Filed: 05/31/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                     No. 17-41173
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 31, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

TRENT BREWER,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                        for the Eastern District of Texas
                               No. 4:07-CR-246-12




Before SMITH, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *

      Trent Brewer, federal prisoner #24313-077, who pleaded guilty of




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41173    Document: 00514494283     Page: 2   Date Filed: 05/31/2018


                                 No. 17-41173

conspiracy to possess with intent to distribute cocaine, moves for the appoint-
ment of counsel. He purports to have filed a second direct appeal seeking to
challenge his career-offender sentencing enhancement.

      An indigent defendant in a felony case must be provided counsel on direct
appeal as of right. United States v. Palomo, 80 F.3d 138, 141 (5th Cir. 1996);
18 U.S.C. § 3006A(a)(1)(A), (c). Brewer, however, already has filed a direct
appeal of his conviction and initial sentence. See United States v. Brewer, 344
F. App’x 947 (5th Cir. 2009). A defendant “is not entitled to two appeals,” and
a second appeal from the same conviction is “not properly before this Court.”
United States v. Arlt, 567 F.2d 1295, 1296−97 (5th Cir. 1978); accord United
States v. Rodriguez, 821 F.3d 632, 633 (5th Cir. 2016). A defendant is entitled
to the appointment of counsel only for his first direct appeal. See Pennsylvania
v. Finley, 481 U.S. 551, 555 (1987).

      The motion is DENIED. Because the second appeal is not properly before
this court, it is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2